SHELTON FUNDS 44 Montgomery Street, Suite 2100 San Francisco, California 94104 Telephone (800) 955-9988 Internet www.sheltoncap.com January 22, 2014 VIA EDGAR Document Control Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Shelton Funds File Nos. 33-00499 and 811-04417 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on December 24, 2013 of Registrant’s Post-Effective Amendment No 49 under the Securities Act of 1933 and Amendment No. 50 under the Investment Company Act of 1940. Sincerely, /s/ Teresa Axelson Teresa Axelson Chief Compliance Officer
